Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on October 14, 2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180127911) in view of Kimura et al. (US 9000338).  Chen et al. discloses a washing machine comprising:
a cabinet 21 equipped with a first electronic part 24 therein and having an opening (not numbered, but shown in figure 2 being closed by the door 22) to put in laundry; 

a hinge assembly 26 including a link unit 262 disposed between the cabinet 21 and the door 22, the hinge assembly configured to connect the door with the cabinet; and 
a wire (not shown, but see line 15 of paragraph 81) configured to electrically connect the first electronic part and the second electronic part, 
wherein the link unit comprises: 
a wire guide 264 recessed relative to a surface of the link unit 262 to accommodate the wire therein; and 
a link unit cover (not shown, but set forth on lines 1-5 of paragraph 82) detachably coupled to the wire accommodated in the wire guide from being exposed to an outside of the link unit (claim 1);
wherein the wire is configured to penetrate the hinge assembly to connect the first electronic part and the second electronic part (claim 2);
	wherein the door further comprises a back plane (not numbered, but shown in figure 7) facing the opening and having a through hole (not shown, but the door 22 requires a through hole in order for the wire harness to connect to the second electronic part), a first end of the wire is connected to the second electronic part 25, and a second end of the wire is configured to pass through the through hole and the hinge assembly to connect to the first electronic part 24 (claim 3).
Chen et al. is arguably silent concerning the link unit cover comprising a wire outlet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the sealing cover of Chen et al. with side portions, as taught by Kimura et al., to increase the strength of the cover and to provide a more secure attachment between the cover and the wire guide.

Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Kimura et al. as applied to claims 1-3 above, and further in view of Cho et al. (US 2007/0130730).
	Chen et al., as modified above, discloses that the hinge assembly comprises a first bracket 261 coupled to the cabinet 21; the link unit 262 is configured to pivotally connect the first bracket and the door, wherein the wire is configured to pass through the link unit to connect the first electronic part and the second electronic part (claim 4).
	Chen et al., as modified above, is silent concerning a second bracket coupled to the door.
	However, Cho et al. discloses a second bracket 32c coupled to a door 30 and a link unit 220 is configured to pivotally connect a first bracket 210 and the second bracket 32c.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chen et al., as modified above, with a second bracket, as taught by Cho et al., to securely attach the link unit to the door.

With respect to claim 9, the link unit cover is coupled to the wire guide such that a portion of the wire guide adjacent to the second bracket forms an opened portion (labeled below), and the wire inlet is formed in the opened portion of the wire guide.
With respect to claim 10, the wire outlet is formed on the link unit cover adjacent to the first bracket.

the link unit further comprises a wire outlet (labeled below), the wire outlet formed on the link unit cover adjacent to the first bracket 261; and the wire in the wire guide exits out of the link unit through the wire outlet.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Kimura et al. as applied to claims 1-3 above, and further in view of Hakamata et al. (US 2009/0193618).  Hakamata et al. discloses a link unit cover 30 having a recessed part (not numbered, but comprising the space between the parts 30d) formed on one side of the link unit cover, the recessed part is configured to form a wire receiver, and the wire receiver is configured to receive a wire 21 with the wire guide when the link unit cover is coupled to the wire guide 10.
.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Kimura et al. and Cho et al. as applied to claims 4 and 8-10 above, and further in view of Pohl et al. (US 5787724).  Pohl et al. discloses a protective member 154 coupled to at least one of a wire inlet, as shown in figure 4, and a wire outlet while enclosing a wire 153 to prevent snapping of the wire (claim 11); wherein the protective member 154 has an elastic material as shown by the cross sectional shading in figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chen et al., as modified above, with a protective member, as taught by Pohl et al., to prevent the wire from chafing against the structure defining the wire inlet.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Kimura et al. as applied to claims 1-3 above, and further in view of Shaw et al. (US 2005/0050926).  Shaw et al. discloses a door 23 that has a laundry inlet (not numbered, but shown in figure 6) formed thereon to communicate with an opening (not numbered, but shown in figure 6), and further comprises a secondary door 30 installed to open or close the laundry inlet.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Kimura et al., and Shaw et al. as applied to claim 13 above, and further in view of Zhang et al. (US 2016/0201251).  Zhang et al. discloses a washing machine having a door 4, wherein the door includes a door lock switch (not shown, but see paragraph 44, lines 3-4) configured to control whether to lock the door 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chen et al., as modified above, with a door lock switch on the secondary door, as taught by Zhang et al., to enable a user to selectively lock and unlock the secondary door.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Kimura et al. and Cho et al. as applied to claims 4 and 8-10 above.  Chen et al., as modified above, discloses that the hinge assembly comprises: a second shaft 263 configured to connect the second bracket 32c and a second end of the link unit 262, but is silent concerning a first shaft configured to connect the first bracket and a first end of the link unit.
However, Cho et al. discloses a first shaft 230 configured to connect a first bracket 210 and a first end of a link unit 220.


    PNG
    media_image1.png
    1148
    1100
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1036
    1099
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    854
    1086
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are moot in view of the new grounds of rejection.  It should, however, be pointed out that it is not entirely clear what structure corresponds to the applicant’s claimed wire outlet.  It is requested that the applicant provide a description of what structure comprises the wire outlet to make the record clear and to aid in the prosecution of the application.


Conclusion
THIS ACTION IS NOT MADE FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634